DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,783,778 Foss et al. (herein “Foss”).
Regarding claim 1, Foss discloses in Figs. 6-8, a sealing body for sealing a gap between a telecommunication cable (26) and a surface of a port entry device, the sealing body comprising: a passageway for receiving a section of the telecommunication cable (26), comprising a first axial portion (10) and an adjacent, coaxial second axial portion (11), wherein the length direction of the passageway defines axial directions, with radial directions being directions orthogonal to the axial directions, a base 
Regarding claim 2, Foss discloses the segmented tubular wall is formed by circumferentially arranged segments protruding from the base in an axial direction (col. 3, lines 1-17; col. 3, line 54 – col. 4, line 17).
Regarding claim 9, Foss discloses a second passageway, for receiving a section of the telecommunication cable or of a second cable, the length direction of the second passageway extending parallel to the length direction of the first passageway, the second passageway comprising a first axial portion and an adjacent, coaxial second axial portion, wherein the base forms the first axial portion of the second passageway, and wherein the sealing body further comprises a second segmented tubular wall, elastically deformable and radially compressible, forming the second axial portion of the second passageway (see col. 2, lines 7-16, wherein Foss discloses a second passageway in a side by side arrangement, identical to the first passage rejected above).
Regarding claim 10, Foss discloses a planar slit (27) through the sealing body, the slit lying in a geometric plane defined by the length direction of the first passageway and the length direction of the second passageway, such that the slit allows an at least partial separation of two portions of the sealing body for arranging sections of cables in the first and second passageway (col. 3, line 54 – col. 4, line 17).
Regarding claim 11, Foss discloses an outer surface of a segmented wall has a circular cross section, and wherein the outer diameter of the segmented wall decreases with increasing axial distance from the base (col. 3, lines 1-17).

Regarding claim 13, Foss discloses a port entry device, comprising: a sealing body according to claim 1 (see rejection above); and two flanges (13, 15), arranged and adapted for compressing the sealing body axially between them.
Regarding claim 14, Foss discloses a kit of parts, comprising a closure for accommodating elements of a communication network, having a port (24) for allowing entry of a telecommunication cable (26) of the communication network into the closure, and a port entry device according to claim 12 (see rejection above), engageable with the port, for sealed entry of the cable into the closure (col. 3, lines 1-17; col. 3, line 54 – col. 4, line 17).
Regarding claim 15, Foss discloses a communication network, comprising: a telecommunication cable (26), a closure for accommodating elements of the communication network, having a port (24) for allowing entry of the cable into the closure, and a port entry device according to claim 12 (see rejection above), engaged with the port (24), for sealed entry of the cable into the closure (col. 3, lines 1-17; col. 3, line 54 – col. 4, line 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,783,778 Foss et al. (herein “Foss”) in view of WO 9613080 A2 Vranicar et al. (herein “Vranicar”).
Regarding claim 3, Foss discloses a second segmented tubular wall, elastically deformable and radially compressible, forming a third axial portion of the passageway, the second segmented tubular wall being formed by circumferentially arranged segments protruding from the base (see col. 2, lines 7-16), but is silent as to the second tubular wall being in a direction opposite to the first.
However, Vranicar discloses in Fig. 3, a second segmented tubular wall (52) in a direction opposite to the axial direction in which the segments of the first segmented wall (22) protrude. It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to include the second segmented tubular wall having an opposite orientation taught by Vranicar, depending on the orientation and relationship of the fiber with the port. Determining the appropriate arrangement, whether parallel, side by side, or angled so as to have a sealed connection would require only routine skill in the art. Providing an additional tubular wall would allow for an increased length of fiber to be sealed, ensuring no moisture enters the port. 
Regarding claim 4, Vranicar discloses the segments (23) are separated by a plurality of gaps, extending between an inner surface of the segmented wall and an outer surface of the segmented wall (see Fig. 9).
Regarding claim 5, Vranicar discloses a membrane connecting adjacent segments with each other at the inner surface of the segmented wall, the membrane extending along the full circumference of the inner surface (p. 11, lines 29-38). Vranicar teaches that such a membrane prevents moisture from entering. It would have been obvious to one of ordinary skill in the art to include the membrane taught by Vranicar since Foss is interested in achieving a sealing connection that prevents moisture.
Regarding claims 6 and 7, Vranicar discloses the width of the gaps, measured circumferentially, increases with increasing axial distance from the base and they are v-shaped (p. 9, lines 35-38, wherein .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,783,778 Foss et al. (herein “Foss”).
Regarding claim 8, Foss is silent as to how the base and segmented piece are formed. However, forming them monolithically as a single piece would require only routine skill in the art. This would result in a cost effective and accurate method of forming the base and segmented tubular wall, and is a known way of forming elements as one single piece.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883